TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-17-00803-CR



                             Michael Joseph Tilghman, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
         NO. CR-16-1126, THE HONORABLE GARY L. STEEL, JUDGE PRESIDING



                                           ORDER

PER CURIAM

               Appellant’s brief on appeal was originally due March 7, 2018. On counsel’s

motion, the time for filing was extended to May 7, 2018. Appellant’s counsel has now filed a

second motion, requesting that the Court extend the time for filing appellant’s brief. We grant

the motion for extension of time and order appellant to file a brief no later than June 22, 2018.

No further extension of time will be granted and failure to comply with this order will result in

the referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on June 8, 2018.



Before Chief Justice Rose, Justices Goodwin and Field

Do Not Publish